Order, Supreme Court, Bronx County (Alan Saks, J.), entered November 12, 2009, which, to the extent appealed from, upon reargument, denied the motion of defendants Victor Soriano, Hector F. Mota, and Felix Tejeda for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion granted, and the complaint dismissed against all defendants. The Clerk is directed to enter judgment accordingly.
In opposition to defendants’ prima facie showing that plaintiff did not suffer a serious injury within the meaning of Insurance Law § 5102 (d), plaintiff proffered neither objective medical evidence of significant limitations in his knee that were caused by the accident (see Jean v Kabaya, 63 AD3d 509 [2009]) nor competent medical proof substantiating his 90/180-day claim (see Nguyen v Abdel-Hamed, 61 AD3d 429 [2009]).
In view of the foregoing, the complaint should be dismissed against all defendants (see Lopez v Simpson, 39 AD3d 420 [2007]). Concur—Tom, J.P., Andrias, Sweeny, Nardelli and Renwick, JJ.